Citation Nr: 0815901	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  02-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The veteran testified at videoconference hearings before the 
undersigned Veterans Law Judge (VLJ) in March 2008 and 
another VLJ in September 2003 and at a personal hearing 
before a Decision Review Officer in October 2002.  
Transcripts of these hearings are associated with the claims 
file. 

In March 2004, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
October 2007, the case was again remanded to afford the 
veteran a hearing, and it now returns to the Board for 
appellate review.   

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran contends that he currently suffers from PTSD as a 
result of stressors while serving with the 388th Tactical 
Fighter Wing (now the 388th Fighter Wing).  The Board finds 
that a remand is necessary to allow for further efforts to 
verify the veteran's stressors and to obtain outstanding 
records.

The most specific stressor the veteran has reported is the 
witnessing of a chemical spill that resulted in two airmen 
catching fire and the veteran assisting one of the burning 
airmen, while TDY in Korat, Thailand.  The event purportedly 
occurred in August 1973 or September 1973.  The Board notes 
that the RO has attempted verification of the above stressor 
by submitting a request to the Joint Services Records 
Research Center (JSRRC, formerly CURR), which yielded a 
response that, from January 1973 to December 1973, there were 
no relevant unit records.  The Board observes that the 
veteran has also contacted a number of organizations with no 
positive results.  However, the Board determines that not all 
available avenues have been researched to verify the 
veteran's stressor, to include a request to the National 
Archives Records Administration (NARA).   

Additionally, the Board notes that the veteran is in receipt 
of disability benefits from the Social Security 
Administration (SSA).  The records relevant to his 
application for these benefits are no associated with the 
claims file.  Further, the Board observes that the most 
recent VA treatment record is dated in April 2003, and the 
veteran has testified to receiving treatment more recently.  
When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all relevant treatment records 
from the VA facilities in Clarksburg, 
Erie, Las Vegas, and Pittsburgh, dated 
from April 2003 to the present.
All requests and response, positive and 
negative, should be associated with the 
claims file. 

2.	Obtain all records relevant to the 
veteran's application for benefits from 
the SSA, to include the benefit award 
letter.  All requests and response, 
positive and negative, should be 
associated with the claims file. 

3.	Submit a request for verification 
and/or documents, such as unit records 
from the 388th Tactical Fighter Wing, 
related to the veteran's claimed 
stressor of a chemical spill and fire 
in Korat, Thailand in August 1973 and 
September 1973 from any and all 
possible sources other than the JSRRC, 
to include, but not limited to, NARA.

4.	If and only if, the RO deems that a 
stressor has been verified, the veteran 
should be afforded a VA examination to 
determine the existence and etiology of 
any currently manifest PTSD.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  All appropriate tests should 
be performed.  The examiner should then 
determine whether it is at least as 
likely as not (50% probability or 
greater) that any currently manifest 
PTSD is a result of a verified in-
service stressor.

5.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the supplemental 
statement of the case.  The veteran and 
his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



